—In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Suffolk County (Hall, J.), entered December 18, 2000, which granted the defendant’s motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The plaintiff fell off a furniture display platform, approximately eight inches high, having just stepped up onto the platform from the opposite side. On its motion for summary judgment the defendant established that the platform was clearly visible, and that the plaintiff was not looking where she was going just before she fell. A property owner has no duty to *626warn of dangers that are readily observable by the reasonable use of one’s senses (see, Canetti v Amci, Ltd., 281 AD2d 381; Connor v Taylor Rental Ctr., 278 AD2d 270; Speirs v Dick’s Clothing & Sporting Goods, 268 AD2d 581; Breem v Long Is. Light. Co., 256 AD2d 294; Wint v Fulton St. Art Gallery, 263 AD2d 541; Binensztok v Marshall Stores, 228 AD2d 534). The plaintiff failed to raise an issue of fact in opposition to the defendant’s prima facie showing of entitlement to judgment as a matter of law. Accordingly, the defendant’s motion was properly granted. Santucci, J. P., Luciano, Feuerstein and Adams, JJ., concur.